DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 12/10/2020 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 2, and 10-18, have been amended, and 
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data to selected targeted content/advertisements.  The claims do not include 
Independent Claim 10, which is representative of Independent Claims 1 and 18, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 10 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 10, which is representative of Independent Claims 1 and 18, recites, in part, 
storing, … …, a list of a plurality of content items that are associated with a plurality of services and that are to be presented to a user in an automobile and a first mapping between the plurality of content items and a plurality of services; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
monitoring, … …,  information from a plurality of accessories of the automobile during a first time; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
identifying, … …,  a plurality of automobile-usage patterns that are associated with the plurality of services based on the monitored information from the plurality of accessories; (processing data and storing data and electronic recordkeeping to perform SmartGene v. Advanced Biological Labs),
generating, … …,  a second mapping between the plurality of automobile-usage patterns and the plurality of services; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
generating, … …,  a third mapping between the plurality of content items and the plurality of automobile-usage patterns based on the first and second mappings; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
determining, … …,  a frequency of use during the first time for the plurality of automobile-usage patterns;
prioritizing, … …,  the list of content items based on the determined frequencies of the plurality of automobile-usage patterns for the plurality of services; and (processing data and storing data and electronic recordkeeping to perform the abstract idea),
presenting, … …,  at least a subset of the plurality of content items to the user based on the prioritized list.  (sending and receiving data to perform the abstract idea).  
 These limitations set forth a concept of sending and receiving data to selected targeted content/advertisements.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Figures 1 and 5 and their related text and Paragraphs 0100-0110 of the specification (US Patent Application Publication No. 2020/0250696 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-9, 11-17, 19, and 20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an 

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 13 the term “transmitting, by the head unit, the subset of content items to a head unit of the automobile for display to the user”, is not adequately defined and as such it is unclear what this term encompasses.  The “head unit” transmits information to itself.  Examiner’s Note:  For the purposes of this examination the examiner is going to use, unless specified in the claim, the transmission of content.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Hansen et al. (US Patent Application Publication No. 2017/0299402 A1 – Hereinafter Hansen).
Independent Claims 1 and 18:
Hansen discloses a system and a head unit of an automobile, comprising: (See at least Figures 1-3A-F and their related text and paragraphs 0048, 0051 and 0073-0076.)
a memory associated with an automobile and configured to store computer instructions and a first mapping between a plurality of content items and a plurality of services for a user in the automobile; (See at least Figures 1-3A-F and their related text and paragraphs 0048, 0051 and 0073-0076.)
an output interface in the automobile and configured to present content to the user in the automobile; and (See at paragraphs 0101 and 0151.)
a processor associated with the automobile and configured to execute the computer instructions and: 

identify a plurality of automobile-usage patterns based on the monitored accessory data from the plurality of accessories; (See at least Figures 1-3A-F and their related text and paragraphs 0038, 0076, and 0137.)
generate a second mapping between the plurality of automobile usage patterns and the plurality of services; (See at least Figures 1-3A-F and their related text and paragraphs 0068, 0069, 0076, 0137, and 0141.)
generate a third mapping between the plurality of content items and the plurality of automobile-usage patterns based on the first and second mappings; (See at least paragraphs 0076, 0097, 0133, 0134, and 0137.  Hansen details [0131-0134] measuring gas level, finding a gas station and prioritizing/presenting that gas station (POI) for the user.)
determine a frequency of use for the plurality of automobile-usage patterns; (See at least paragraphs 0097, 0098, 0131-0134, and 0137.)
prioritize the plurality of content items based on the third mapping and the determined frequencies for the plurality of automobile-usage patterns; and (See at least paragraphs 0076, 0097, 0098, 0131-0134, and 0137.  Hansen details [0131-0134] measuring gas level, finding a gas station and prioritizing/presenting that gas station (POI) for the user.)

Independent Claim 10:
Hansen discloses [A] method comprising: (See at least the Abstract.)
storing, by a head unit of an automobile, a list of a plurality of content items that are to be presented to a user in an automobile and a first mapping between the plurality of content items and a plurality of services; (See at least Figures 1-3A-F and their related text and paragraphs 0048, 0051 and 0073-0076.)
monitoring, by the head unit, information from a plurality of accessories of the automobile during a first time; (See at least Figures 1-3A-F and their related text and paragraphs 0045, 0051, 0068, 0134, and 0137.)
identifying, by the head unit, a plurality of automobile-usage patterns that are associated with the plurality of services based on the monitored information from the plurality of accessories; (See at least Figures 1-3A-F and their related text and paragraphs 0038, 0076, and 0137.)
generating, by the head unit, a second mapping between the plurality of automobile-usage patterns and the plurality of services; (See at least paragraphs 0076, 0097, 0098, 0131-0134, and 0137.  Hansen details [0131-0134] measuring gas level, finding a gas station and prioritizing/presenting that gas station (POI) for the user.)
generating, by the head unit, a third mapping between the plurality of content items and the plurality of automobile-usage patterns based on the first and second mappings; (See at least paragraphs 0076, 0097, 0098, 0131-0134, and 0137.  Hansen 
determining, by the head unit, a frequency of use during the first time for the plurality of automobile-usage patterns; (See at least paragraphs 0097, 0098, 0131-0134, and 0137.)
prioritizing, by the head unit, the list of content items based on the determined frequencies of the plurality of automobile-usage patterns for the plurality of services; and (See at least paragraphs 0076, 0097, 0098, 0131-0134, and 0137.)
presenting, by the head unit, at least a subset of the plurality of content items to the user based on the prioritized list. (See at least Figures 1-3A-F and their related text and paragraphs 0036, 0037 and 0097.)
Claims 2 and 11:
Hansen discloses all the limitations of claims 1 and 10 above.  
Further Hansen discloses “receive accessory data from at least one of the plurality of accessories; reprioritize the plurality of content items based on the third mapping and the received accessory data matching at least a portion of at least one automobile usage pattern of the plurality of automobile-usage patterns.” in at least Figures 1-3A-F and their related text and paragraphs 0030, 0037, 0038, 0045, 0051, 0068, 0134, and 0137. 
Claims 3 and 12:
Hansen discloses all the limitations of claims 1 and 10 above.  
Further Hansen discloses “receive accessory data from at least one of the plurality of accessories; determine if the received accessory data matches an 
Claims 4 and 13:
Hansen discloses all the limitations of claims 1 and 10 above.  
Further Hansen discloses “transmit, via the output interface, the subset of prioritized content items to a head unit of the automobile for display to the user.” in at least Figures 1-3A-F and their related text and paragraphs 0044, 0048, 0132, and 0133.
Claims 5 and 14:
Hansen discloses all the limitations of claims 1 and 10 above.  
Further Hansen discloses “display, via the display device, the subset of prioritized content items to the user.” in at least Figures 1-3A-F and their related text and paragraphs 0028, 0044, 0048, and 0131-0133. 
Claims 6 and 15:
Hansen discloses all the limitations of claims 1 and 10 above.  
Further Hansen discloses “display the content items of the subset of prioritized content items in a sequential order based on a priority of the content items.” in at least Figures 1-3A-F and their related text and paragraphs 0028 and 0039. 
Claims 7 and 16:
Hansen discloses all the limitations of claims 1 and 10 above.  

Claims 8 and 17:
Hansen discloses all the limitations of claims 1 and 10 above.  
Further Hansen discloses “determine a current location of the automobile via a GPS transceiver; determine a current time of day; determine services that are within a selected geographic area around the current location; determine an on/off operation of the automobile; and associate the current location, the current time of day, the determined services, and the determined on/off operation of the automobile to create the automobile-usage pattern.” in at least Figures 1-3A-F and their related text and paragraphs 0029, 0030, 0035, 0036, 0048, 0131, and 0142. 
Claim 19:
Hansen discloses all the limitations of claim 18 above.  
Further Hansen discloses “two characteristics by concurrent time and location in at least paragraph 0040. 
Claim 20:
Hansen discloses all the limitations of claim 19 above.  
Further Hansen discloses “two characteristics by concurrent time and location in at least paragraph 0040. 

Claim Rejections - 35 USC § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claim 9 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Hansen et al. (US Patent Application Publication No. 2017/0299402 A1 – Hereinafter Hansen) and further in view of Parundekar et al. (US Patent Application Publication No. 2015/0206181 A1 – Hereinafter Parundekar).  
Claim 9:
Hansen teaches all the limitations of claim 1 above, but does not appear to specify bidding for content displayed via a third party and presenting (prioritizing) based upon bidding.
Parundekar teaches bidding for content displayed via a third party and presenting (prioritizing) based upon bidding at least paragraphs 0013, 0042, 0077, 0092, and 0121.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of presenting content in a vehicle taught by Hansen by presenting content by bidding for content displayed via a third 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Response to Arguments

Applicant argues the invention is Subject Matter Eligible (SME) 
Applicant argues the invention should be patent eligible because of BASCOM and DDR.  The fact sets are totally different between these precedential cases and applicant’s invention.  As the claims appear to only solve a business or marketing problem, they are not analogous to these cases where a technical solution to a technical problem indicated that the claims were eligible

Applicant argues Hansen does not disclose three mappings.  The Examiner respectfully disagrees.   
Hansen details [0131-0134] measuring gas level, finding a gas station and prioritizing/presenting that gas station (POI) for the user.  This looks exactly like the first line of Figure 2A of the specification.  Fuel level (Automobile-Usage Pattern), Gas Station (Service), and Show the Gas Station as a POI (Content item).  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681